07-5467-ag
         Li v. Holder
                                                                                       BIA
                                                                               A078 840 467




                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of October, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                     Circuit Judges.
12       _________________________________________
13
14       MEI FENG LI,
15                Petitioner,
16
17                      v.                                        07-5467-ag
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,*
21                Respondent.
22       _________________________________________
23


                  *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
         08232010-26
 1   FOR PETITIONER:             Jeffrey E. Baron, Baron, Mundie &
 2                               Shelkin, P.C., New York, New York.
 3
 4   FOR RESPONDENT:             Gregory G. Katsas, Acting Assistant
 5                               Attorney General; Mary Jane Candaux,
 6                               Assistant Director; Briena L.
 7                               Strippoli, Trial Attorney, Office of
 8                               Immigration Litigation, United
 9                               States Department of Justice,
10                               Washington, D.C.
11
12           UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16           Mei Feng Li, a native and citizen of China, seeks

17   review of a November 8, 2007, BIA order denying her motion

18   to reopen.       In re Mei Feng Li, No. A078 840 467 (B.I.A. Nov.

19   8, 2007).       Li’s motion to reopen was based on her claim that

20   she fears persecution on account of the birth of her U.S.

21   citizen children in violation of China’s family planning

22   policy.       For largely the same reasons this Court set forth

23   in Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

24   2008), we find no error in the BIA’s decision denying her

25   motion to reopen.       See id. at 168-72.   Moreover, the BIA

26   reasonably declined to address some of Li’s evidence because

27   she failed to establish that it was unavailable at the time

28   of her merits hearing.       See 8 C.F.R. § 1003.2(c)(1); see

29   also INS v. Abudu, 485 U.S. 94, 104-05 (1988).


     08232010-26                       2
 1          For the foregoing reasons, this petition for review is

 2   DENIED.       As we have completed our review, any stay of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.       Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9                                   FOR THE COURT:
10                                   Catherine O’Hagan Wolfe, Clerk
11
12




     08232010-26                       3